DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 08/30/2021 comply with the provisions of CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab et al. (US 20190311527).
Regarding claim 1, Schwab teaches 
a method of operating an optical system, the method comprising,
defining, based on a vergence-accommodation conflict (VAC) limit, a delimited zone as a function of distance from the optical system, the delimited zone having at least one distance threshold (¶217, the accommodation-vergence mismatch may exceed acceptable tolerance, or threshold, levels, and thus, case viewer discomfort.  It will be appreciated that these distances may be understood to define the boundaries of a volume, or zone, around the viewer.  For example, the zone may be understood to be an AVM discomfort zone within which the accommodation-vergence mismatch of an object in any position within the zone exceeds an AVM threshold);
determining a virtual distance of a virtual depth plane from the optical system at which a virtual object is to be displayed (¶317-¶318, the display system determines whether the virtual object is at a location	in three-dimensional space relative to the user such that the angle of user vergence would be higher than a threshold  vergence…if the virtual object is outside the LoF zone (e.g., at a distance that is not less than the LoF threshold distance), then the process moves to block 2050);
 determining whether the virtual distance is outside the delimited zone by comparing the virtual distance to the at least one distance threshold (¶318, if the virtual object is at a distance that is less than the LoF threshold distance, within the LoF zone, (or is at a location satisfying a threshold vergence angle in the manner described above), then the process proceeds to block 2070.  On  the other hand, if the virtual object is outside the LoF zone (e.g., at a distance that is not less than the LoF threshold distance), then the process moves to block 2050); 
generating, by a projector of the optical system, a collimated pixel beam associated with the virtual object (¶250, ¶254, ¶295, the light injected into the waveguides 270, 280, 290, 300, 310 is provided by a light projector system 520…The light from the light module 530 may be directed to and modified by a light modulator 540…Examples of spatial light modulators include liquid crystal displays (LCD) including a liquid crystal on silicon (LCOS) displays…the waveguide 270 nearest the eye may be configured to deliver collimated light (which was injected into such waveguide 270), to the eye 210…the content may include virtual objects that move close to a viewer’s head (e.g., a virtual butterfly flying next to a viewer’s head, leaves falling next to the viewer, etc.); the LCOS understood to yield pixel beams); 
based on determining that the virtual distance is outside the delimited zone, modifying the collimated pixel beam to generate a modified pixel beam (¶318, the predetermined actions possible for block 2050 include, for example: immediately ceasing display of the virtual object to the viewer, fading out display of the virtual object to the viewer, causing the virtual object to move outside of the AVM discomfort zone),
 wherein modifying the collimated pixel beam includes at least one of: 
converging the collimated pixel beam; or 
reducing a diameter of the collimated pixel beam; 
injecting the modified pixel beam into an eyepiece of the optical system (¶246, ¶250, the waveguide assembly 260 may also be referred to as an eyepiece…the light injected into the waveguide 270, 280, 290, 300, 310 is provided by a light projector system 520…The light from the light module 530 may be directed to and modified by a light modulator 540…Examples of spatial light modulators include light crystal displays (LCD) including a liquid crystal on silicon (LCOS) displays); and 
outputting the modified pixel beam from the eyepiece toward an eye of a user (¶246, ¶254, the waveguide assembly 260 may also be referred to as an eyepiece…the waveguide 270 nearest the eye may be configured to deliver collimated light (which wave injected into such waveguide 270), to the eye 210).
Regarding claim 2, Schwab teaches 
an optical system comprising: 
a projector configured to generate a collimated pixel beam associated with a virtual object (¶250, ¶254, ¶295, the light injected into the waveguides 270,280, 290, 300, 310 is provided by a light projector system 520 ... The light from the light module 530 may be directed to and modified by a light modulator 540 ... Examples of spatial light modulators include liquid crystal displays (LCD) including a
liquid crystal on silicon (LCOS) displays ... the waveguide 270 nearest the eye may be configured to deliver collimated light (which was injected into such waveguide 270), to the eye 210 ... the content may include virtual objects that move close to a viewer's head (e.g., a virtual butterfly flying next to a viewer's head, leaves falling next to the viewer, etc.); the LCOS understood to yield pixel beams); 
a light modifying device configured to modify the collimated pixel beam to generate a modified pixel beam (¶221, the display systems may be configured to modify the display of a virtual object (that is, to "clip" the virtual object) using an analysis that includes determining whether the viewer is verging on a point within an AVM discomfort zone); 
an eyepiece configured to output the modified pixel beam (¶246, ¶250, the waveguide assembly 260 may also be referred to as an eyepiece…projection system configured to output light into associated ones of the waveguide 270, 280, 290, 300 ,310.  In some embodiments, the waveguides of the waveguide assembly 260 may function as ideal lens while relaying light injected into the waveguides out to the user’s eyes); and 
a processing module (¶252, the controller 560 is part of the local data processing module 140) configured to perform operations comprising,
determining a virtual distance of a virtual depth plane from the optical system at which the virtual object is to be displayed (¶317-¶318, the display system determines whether the virtual object is at a location in three-dimensional space relative to the user such that the angle of user vergence would be higher than a threshold vergence…if the virtual object is outside the LoF zone (e.g., at a distance that is not less than the LoF threshold distance), then the process moves to block 2050); 
comparing the virtual distance to at least one distance threshold (¶318, if the virtual object is at a distance that is less than the LoF threshold distance, within the LoF zone, (or is at a location satisfying a threshold vergence angle in the manner describe above), the n the process proceeds to black 2070.  On the other hand, if the virtual object is outside the LOF zone (e.g., at a distance that is not less than the LoF threshold distance), then the process moves to block 2050); and 
based on comparing the virtual distance to the at least one distance threshold, causing the light modifying device to modify the collimated pixel beam to generate the modified pixel beam (¶318, the predetermined actions possible for block 2050 include, for example: immediately ceasing display of the virtual object to the viewer, fading out display of the virtual object to the viewer, causing the virtual object to move outside of the AVM discomfort zone).
Regarding claim 5, Schwab teaches 
the optical system of claim 2, wherein the operations further comprise,
defining a delimited zone as a function of distance from the optical system, the delimited zone including the at least one distance threshold (¶217, the accommodation-vergence mismatch may exceed acceptable tolerance, or threshold, levels and, thus, cause viewer discomfort.  It will be appreciated that these distances may be understood to define the boundaries of a volume, or zone, around the viewer.  For example, the zone may be understood to be an AVM discomfort zone within which the accommodation-vergence mismatch of an object in any position within the zone exceeds and AVM threshold).
Regarding claim 6, Schwab teaches
the optical system of claim 5, wherein comparing the virtual distance to the at least one distance threshold includes: 
determining whether the virtual distance is outside the delimited zone (¶318, if the virtual object is at a distance that is less than the LoF threshold distance, within the LoF zone, (or is at a location satisfying a threshold vergence angle in the manner described above), then the process proceeds to block 2070.  On the other hand, if the virtual object is outside the LoF zone (e.g., at a distance that is not less than the LoF threshold distance) then the process moves to block 2050).
Regarding claim 7, Schwab teaches
the optical system of claim 5, wherein the delimited zone is defined based on a vergence-accommodation conflict (VAC) limit (¶217, the zone may be understood to be an AVM discomfort zone within which the accommodation-vergence mismatch of an object in any position within the zone exceeds an AVM threshold, or an accommodation vergence mismatch tolerance of the viewer).
Regarding claim 8, Schwab teaches 
The optical system of claim 7, wherein the VAC limit is defined by a user of the optical system (¶163-¶164, determining that a location within a binocular field of view (FOV) of a user at which the virtual object is to be perceived falls outside of a comfort zone of the binocular FOV of the user ... obtaining a first estimate of a vergence point of the user and a later, second estimate of the vergence point of the user).
Regarding claim 9, Schwab teaches
the optical system of claim 2, wherein the eyepiece is configured to receive the modified pixel beam from the light modifying device (¶246, ¶250, A display system 250 includes a stack of waveguides, or stacked waveguide assembly, 260 ... the waveguide assembly 260 may also be referred to as an eyepiece ... The light from the light module 530 may be directed to and modified by a light modulator 540, e.g., a spatial light modulator, via a beam splitter 550. The light modulator 540 may be configured to change the perceived intensity of the light injected into the waveguides 270, 280, 290, 300, 310).
Regarding claim 10, Schwab teaches
the optical system of claim 2, wherein the light modifying device is positioned in an optical path between the projector and the eyepiece (¶246, ¶250, A display system 250 includes a stack of waveguides, or stacked waveguide assembly, 260 .. .the waveguide assembly 260 may also be referred to as an eyepiece ... The light from the light module 530 may be directed to and modified by a light modulator 540, e.g., a spatial light modulator, via a beam splitter 550. The light modulator 540 may be configured to change the perceived intensity of the light injected into the waveguides 270, 280, 290, 300, 310).
Regarding claim 11, Schwab teaches
a method of operating an optical system, the method comprising: 
determining a virtual distance of a virtual depth plane from the optical system at which a virtual object is to be displayed (¶317-¶318, the display system determines whether the virtual object is at a location in three-dimensional space relative to the user such that the angle of user vergence would be higher than a threshold vergence ... if the virtual object is outside the LoF zone (e.g., at a distance that is not less than the LoF threshold distance); 
comparing the virtual distance to at least one distance threshold (¶318, If the virtual object is at a distance that is less than the LoF threshold distance, within the LoF zone, (or is at a location satisfying a threshold vergence angle in the manner described above), then the process proceeds to block 2070. On the other hand, if the virtual object is outside the LoF zone (e.g., at a distance that is not less than the LoF threshold distance), then the process moves to block 2050); 
generating, by a projector of the optical system, a collimated pixel beam associated with the virtual object (¶250, ¶254, ¶295, the light injected into the waveguides 270, 280,290,300, 310 is provided by a light projector system 520 ... The light from the light module 530 may be directed to and modified by a light modulator 540 ... Examples of spatial light modulators include liquid crystal displays (LCD) including a liquid crystal on silicon (LCOS) displays ... the waveguide 270 nearest the eye may be configured to deliver collimated light (which was injected into such waveguide 270), to the eye 210 ... the content may include virtual objects that move close to a viewer's head (e.g., a virtual butterfly flying next to a viewer's head, leaves falling next to the viewer, etc.); the LCOS understood to yield pixel beams,); and 
based on comparing the virtual distance to the at least one distance threshold, modifying the collimated pixel beam to generate a modified pixel beam (¶318, the predetermined actions possible for block 2050 include, for example: immediately ceasing display of the virtual object to the viewer, fading out display of the virtual object to the viewer, causing the virtual object to move outside of the AVM discomfort zone).
Regarding claim 14, Schwab teaches 
the method of claim 11, further comprising, 
defining a delimited zone as a function of distance from the optical system, the delimited zone including the at least one distance threshold (¶217, the accommodation-vergence mismatch may exceed acceptable tolerance, or threshold, levels and, thus, cause viewer discomfort. It will be appreciated that these distances may be understood to define the boundaries of a volume, or zone, around the viewer. For example, the zone may be understood to be an AVM discomfort zone within which the accommodation-vergence mismatch of an object in any position within the zone exceeds an AVM threshold).
Regarding claim 15, Schwab teaches
 the method of claim 14, wherein comparing the virtual distance to the at least one distance threshold includes, 
determining whether the virtual distance is outside the delimited zone (¶318, If the virtual object is at a distance that is less than the LoF threshold distance, within the LoF zone, (or is at a location satisfying a threshold vergence angle in the manner described above), then the process proceeds to block 2070. On the other hand, if the virtual object is outside the LoF zone (e.g., at a distance that is not less than the LoF threshold distance), then the process moves to block 2050).
Regarding claim 16, Schwab teaches
the method of claim 14, wherein the delimited zone is defined based on a vergence-accommodation conflict (VAC) limit (¶217, the zone may be understood to be an AVM discomfort zone within which the accommodation-vergence mismatch of an object in any position within the zone exceeds an AVM threshold, or an accommodation-vergence mismatch tolerance of the viewer).
Regarding claim 17, Schwab teaches
the method of claim 16, wherein the VAC limit is defined by a user of the optical system (¶163 and ¶164 determining that a location within a binocular field of view (FOV) of a user at which the virtual object is to be perceived falls outside of a comfort zone of the binocular FOV of the user ... obtaining a first estimate of a vergence point of the user and a later, second estimate of the vergence point of the user).
Regarding claim 18, Schwab teaches
the method of claim 11, further comprising, 
injecting the modified pixel beam into an eyepiece of the optical system (para [0246], (0250], A display system 250 includes a stack of waveguides, or stacked waveguide assembly, 260 ... the waveguide assembly 260 may also be referred to as an eyepiece ... The light from the light module 530 may be directed to and modified by a light modulator 540, e.g., a spatial light modulator, via a beam splitter 550. The light modulator 540 may be configured to change the perceived intensity of the light injected into the waveguides 270, 280, 290, 300, 310).
Regarding claim 19, Schwab teaches
the method of claim 11, further comprising, 
outputting the modified pixel beam from an eyepiece of the optical system toward an eye of a user (¶71, ¶246, ¶250, The converging raster scan in each channel is reflected from a beam splitter (not shown) and forms an exit pupil at the entrance pupil of each eye ... A display system 250 includes a stack of waveguides, or stacked waveguide assembly, 260 ... the waveguide assembly 260 may also be referred to as an eyepiece ... The light from the light module 530 may be directed to and modified by a light modulator 540, e.g., a spatial light modulator, via a beam splitter 550. The light modulator 540 may be configured to change the perceived intensity of the light injected into the waveguides 270, 280, 290, 300, 310).
Regarding claim 20, Schwab teaches
the method of claim 11, wherein the collimated pixel beam is modified by a light modifying device positioned in an optical path between the projector and an eyepiece of the optical system (¶246, ¶250, A display system 250 includes a stack of waveguides, or stacked waveguide assembly, 260 ... the waveguide assembly 260 may also be referred to as an eyepiece ... The light from the light module 530 may be directed to and modified by a light modulator 540, e.g., a spatial light modulator, via a beam splitter 550. The light modulator 540 may be configured to change the perceived intensity of the light injected into the waveguides 270,280,290, 300, 310).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. (US 20190311527) as applied to claims 2 and 11, and further in view of Ishihara et al. (US 20190107714).
Regarding claim 3, Schwab does not specifically teach modifying the collimated pixel beam includes converging the collimated pixel beam.
However, in a similar field of endeavor, Ishihara teaches the optical system (fig. 1-9), wherein modifying the collimated pixel beam includes, converging the collimated pixel beam (¶4, ¶25,¶50, The adjusting unit is configured to adjust convergence and divergence of the light beam shaped by the shaping unit such that an imaging point of the light beam is positioned on the projection target surface ... the drive unit of the MEMS mirror 14 two dimensionally scans the light beam, whose convergence and divergence is adjusted, within a predetermined operation angle range ... a condenser lens 16 is provided between the collimator 12 and the MEMS mirror 14A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Schwab with modifying the collimated pixel beam includes converging the collimated pixel beam of Ishihara for the purpose of providing good imaging which can be obtained by using a common projection optical system regardless of the projection distance (¶74).
Regarding claim 12, Schwab teaches the invention as set forth above but does not specifically teach modifying the collimated pixel beam includes converging the collimated pixel beam.
However, in a similar field of endeavor, Ishihara teaches the method (fig. 1-9), wherein modifying the collimated pixel beam includes,
converging the collimated pixel beam (¶4, ¶25, ¶50, The adjusting unit is configured to adjust convergence and divergence of the light beam shaped by the shaping unit such that an imaging point of the light beam is positioned on the projection target surface ... the drive unit of the MEMS mirror 14 two dimensionally scans the light beam, whose convergence and divergence is adjusted, within a predetermined operation angle range ... a condenser lens 16 is provided between the collimator 12 and the MEMS mirror 14A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Schwab with modifying the collimated pixel beam includes converging the collimated pixel beam of Ishihara, for the purpose of providing good imaging which can be obtained by using a common projection optical system regardless of the projection distance (¶74).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab et al. (US 20190311527) as applied to claims 2 and 11, and further in view of Schowengerdt et al. (US 20080117289).
Regarding claim 4, Schwab teaches the invention as set forth above but does not specifically teach modifying the collimated pixel beam includes reducing a diameter of the collimated pixel beam.
However, in the similar field of endeavor, Schowengerdt teaches the optical system, wherein modifying the collimated pixel beam includes, reducing a diameter of the collimated pixel beam (¶81, ¶83, the focal distance of the display can be adjusted by changing beam diameter with a variable aperture prior to scanning ... In all scanned light displays, the degree of collimation of the scanned beam of light entering the eye is fixed per frame). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Schwab with modifying the collimated pixel beam includes reducing a diameter of the collimated pixel beam of Schowengerdt for the purpose of providing the viewing distance of objects in the image can vary within a maximum range the extends from less than 7 cm to infinity (¶14).
Regarding claim 13, Schwab teaches the invention as set forth above but does not specifically teach modifying the collimated pixel beam includes, reducing a diameter of the collimated pixel beam.
However, in a similar field of endeavor, Schowengerdt teaches the method, wherein modifying the collimated pixel beam includes, reducing a diameter of the collimated pixel beam (¶81, ¶83, the focal distance of the display can be adjusted by changing beam diameter with a variable aperture prior to scanning ... In all scanned light displays, the degree of collimation of the scanned beam of light entering the eye is fixed per frame). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the method of Schwab with modifying the collimated pixel beam includes, reducing a diameter of the collimated pixel beam of Schowengerdt for the purpose of providing the viewing distance of objects in the image can vary within a maximum range the extends from less than 7 cm to infinity (¶14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                        
/Joseph P Martinez/Primary Examiner, Art Unit 2872